Citation Nr: 1426561	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel	



INTRODUCTION

The Veteran had active duty service from October 1973 to October 1986.

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2012 for further development.  

Pursuant to the Board's December 2012 remand, the RO issued a December 2013 statement of the case for the issue of entitlement to a disability rating in excess of 20 percent for left knee gout, symptomatic.  The Veteran did not perfect appeal; and thus the issue is not before the Board.

The issue of service connection for cancer, to include Hodgkin's soft tissue lymphoma, has been raised by the record (see May 2013 claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

April 2013 and September 2013 VA treatment records indicate that the Veteran is in receipt of Social Security Administrative (SSA) benefits.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Furthermore, in a statement received in May 2013, the Veteran reported being "under the doctors care from physicians in Winston-Salem, N.C."  It is unclear whether this is private or VA care.  To be sure, clarification is needed from the Veteran in order to obtain these records and any outstanding relevant private treatment records.  March 2013 is the most current private treatment report of record.  Additionally, the most current VA treatment record is dated in November 2013.  In light of the remand reasons above, updated treatment records should be obtained, if any.      

Per the Board's December 2012 remand, the Veteran was afforded a VA examination in June 2013.  The examiner noted the Veteran was currently having an exacerbation of pain and "refused range of motion testing due to pain."  As a result, the examination produced no range of motion findings for the Board to properly rate under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235 to 5243 (which consider the degree of forward flexion and combined range of motion, among other symptoms).  A new examination is needed to provide range of motion measurements of the Veteran's DDD of the lumbosacral spine.  Given the Veteran's complaint that his back pain is often so severe he is bedridden, further findings should be made as to whether he had any incapacitating episodes, as defined by 38 C.F.R. § 4.71a. 

Entitlement to a TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the June 2013 VA examination, the Veteran reported flare-ups that impact the function of his thoracolumbar spine.  The examiner noted the Veteran's reports of "having episodes of severe pain 2-5 times a week....  Oxycodone will help relieve the pain which can last 1-5 days.  During these episodes [V]eteran spends most of his time in bed due to pain.  Veteran is currently having an exacerbation of pain."  Given the report of the Veteran being bedridden at times due to his symptoms, the Board recognizes the impact this has on the Veteran's employability and thus infers a claim of TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  As the issue of TDIU is inextricably intertwined with the increased rating claim, the RO should reconsider the TDIU claim after development and reconsideration of the increased rating claim.

The Veteran is service-connected for DDD of the lumbosacral spine, symptomatic left knee gout, left lower extremity radiculopathy and hypertension.  His combined rating is currently 50 percent and he does not meet minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

2.  Clarify with the Veteran whether he sought private care for his back in Winston-Salem.  If so, obtain the names and addresses of these physicians.  Also obtain the names and addresses any other private medical care providers, who treated the Veteran's lumbosacral spine since March 2013.  After securing the necessary release, obtain these records and all updated VA treatment since November 2013.

3.  After the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected DDD of the lumbosacral spine.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of the rating criteria for disability of the spine. 

Range of motion should also be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  All current manifestations of the DDD of the lumbosacral spine should be reported, to include whether the Veteran has any incapacitating episodes.  The examiner should also furnish, if possible, an estimate of any limitation of motion which would be expected during a flare-up. 

Following the examination and review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, (DDD of the lumbosacral spine, left knee gout, left lower extremity radiculopathy and hypertension) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  The examiner should describe all functional impairment caused by the service-connected disabilities.  

Detailed rationale is requested for the opinion provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim and determine whether a TDIU is warranted.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

